Citation Nr: 1533004	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  07-00 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the lumbar spine.

2. Entitlement to an evaluation in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD).

3. Entitlement to an evaluation in excess of 10 percent prior to October 23, 2013, and 30 percent thereafter, for degenerative disc disease of the cervical spine.

4. Entitlement to an evaluation in excess of 30 percent prior to October 23, 2013, and 60 percent thereafter, for hepatitis C with early cirrhosis.


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1979 and from August 1980 to June 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by a Department of Veterans Affairs (VA) Regional Offices (RO).  These claims were first denied in a February 2004 rating decision.  They were reconsidered in a June 2004 rating decision, from which the Veteran submitted an April 2005 Notice of Disagreement (NOD) with the four issues on appeal.  A Statement of the Case (SOC) was issued in October 2006 and the Veteran submitted a timely VA Form 9 Substantive Appeal in January 2007.  

The Veteran now lives in Germany.  As a result, jurisdiction over his claims has been transferred to the Pittsburgh Pennsylvania RO.  

During the appellate period, the Veteran was granted a higher 30 percent rating for his cervical spine condition and a higher 60 percent rating for his hepatitis C, both effective October 23, 2013.  He has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board notes that the Veteran had a separate claim for a higher rating for his depression.  However, his depression was eventually assigned the maximum 100 percent rating and thus this claim was abrogated.  Additionally, the Veteran was granted service connection and assigned ratings for his radiculopathy of the upper left extremity as a result of his cervical spine condition as well as radiculopathy of the lower left extremity associated with his lumbar spine condition.  As he did not appeal the ratings assigned or their effective dates, those issues will not be discussed below.  

Additionally, the Board notes that the RO sent the Veteran a letter in November 2006 proposing to reduce his then 30 percent rating for hepatitis C to 10 percent.  However, it does not appear that the RO followed through on this proposal.  

The Board notes that the Veteran was represented by a private attorney, who also happened to be his wife, for a period of the appellate period.  However, once the Veteran and his wife moved to Germany, her bar status was changed to inactive in the state of North Carolina.  As a result, VA revoked her authority to represent VA claimants.  The Veteran was informed of this twice, most recently in a January 2015 letter, which further requested that he inform VA whom he would like to represent him going forward.  The letter stated that he had 30 days to respond, otherwise VA would assume that he wished to remain pro se.  He did not respond to this letter to date; therefore the Board is proceeding with its adjudication of the claims.  

Finally, the Veteran requested a Board hearing on his January 2007 appeal.  As he was now living in Germany, he was informed on two occasions that VA did not offer any type of hearings in Germany, most recently via a November 2014 letter.  To date, the Veteran has not responded.  Thus, his request for a hearing must be deemed withdrawn at this time.  


FINDINGS OF FACT

1. The Veteran has never been diagnosed with ankylosis or IVDS that results in incapacitating episodes for any spinal segment.  

2. His lumbar spine condition limits his forward flexion to, at worst, 40 degrees; his overall limitation of motion for this segment is, at worst, "moderate."

3. His cervical spine condition caused him a "moderate" amount of limitation of motion as of August 29, 2005.  

4. His hiatal hernia with GERD results in pain, vomiting, nausea, and regurgitation. 

5. His hepatitis C with cirrhosis has not caused him ascities, hepatic encephalopathy, hemorrhage from varcies or portal gastropathy, persistent jaundice, or anorexia.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for a lumbar spine condition have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.102, 3.159. 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5285-5295 (2002), 5235-5243 (2014).

2. The criteria for a 20 percent rating for a cervical spine condition have been met, effective August 29, 2005; the criteria for one higher than 30 percent since October 23, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.102, 3.159. 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5285-5295 (2002), 5235-5243 (2014).

3. The criteria for a rating higher than 10 percent for hiatal hernia with GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2014).

4. The criteria for a rating higher than 30 percent prior to October 23, 2013, and one higher than 60 percent since, for hepatitis C with cirrhosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Codes 7312, 7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Veteran was provided proper VCAA notice in October 2003 that fully informed him of how to establish higher ratings for his conditions.  He was also issued a subsequent statement of the case (SOC) and a later supplemental statement of the case (SSOC) that also informed him of the applicable regulations.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, his service treatment records and identified post-service treatment records have been obtained and he has been afforded appropriate VA examinations that specifically addressed the applicable rating criteria for his back, hepatitis, and hiatal hernia conditions and any associated functional impairment.  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Standard of Review

In deciding these claims, the Board has reviewed all of the relevant evidence in both the physical claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Higher Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with evidence of such variations.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

I. Spine Conditions

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran filed his original claim for higher ratings in August 2003.  During the course of his appeal, VA promulgated new regulations for the evaluation of the disabilities of the spine effective September 26, 2003.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments discussed above have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The Veteran's lumbar spine condition was rated as 20 percent disabling under the old DC 5295.  It is now listed as 20 percent disabling under DC 5237-5242.  He claims he is warranted a higher and has variously alleged that his lower back causes him pain and functional loss.  He has stated that this results in not being able to perform normal working movements of the back with normal excursion.  He has further stated that he cannot walk at a normal pace, has an abnormal gait, and has leg cramps all as a result of this lumbar spine condition.  He has also stated that his pain interrupts his sleeping patterns and causes "fatigue and mental limitations."  

Prior to September 26, 2003, a lumbosacral strain with characteristic pain on motion warranted a 10 percent evaluation.  Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in a standing position warranted a 20 percent evaluation.  Finally, a severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5295(2002).

Additionally, slight limitation of motion of the lumbar spine warranted a 10 percent evaluation.  Moderate limitation of motion of the lumbar spine warranted a 20 percent evaluation.  Severe limitation of motion of the lumbar spine warranted a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5292 (2002).

Effective September 26, 2003, the regulations regarding diseases and injuries of the spine were revised.  Under these regulations, spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The Veteran's lumbar spine disability is evaluated under Diagnostic Code 5237-5242.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.

Normal ranges of motion of the thoracolumbar spine are as follows: flexion to 90 degrees, extension to 30 degrees, lateral flexion from 0 to 30 degrees bilaterally, and lateral rotation from 0 to 30 degrees bilaterally. 38 C.F.R. § 4.71a, Plate V (2014). 

Alternatively, the Board must also consider whether a higher rating may be assigned under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under this formula, which was not changed by the September 26, 2003 revision, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2014).

Turning now to the facts of the case, the Veteran underwent a VA spine examination in April 2004.  There, the Veteran reported a gradual pain in his lower back.  This was worse with activities such as bending and stooping and at times, caused him "to be disabled."  There were periods of flare-up that occurred "unpredictably with sudden twist."  The lower back could "go out" unpredictably with the "blandest of motion."  The flare-ups lasted two to three days or more, during which, there was functional impairment in that the Veteran was immobilized and could not get out of bed.  In terms of afunctional assessment, the examiner stated that the pain was troublesome on a continuing basis and was a four-out-of-ten at baseline.  The Veteran avoided things that aggravated his overall condition such as physical work or sports activities.  Upon examination, the Veteran had a loss of lumbar curve.  His posture and gait were normal.  The examiner could not detect any outward signs of back problems.  His lumbar/thoracic spine range of motion was as follows: flexion to 70 degrees with pain starting at 45 degrees; extension to 10 degrees; left lateral flexion to 30 degrees; right lateral flexion to 20 degrees; right rotation to 45 degrees; left rotation to 30 degrees.  Pain stopped him from moving any further for each motion.  He had paravertebral muscle spasm in the lumbar area.  Neurological, reflex, and sensory exams were all normal.  His final diagnosis was degenerative arthritis of the lumbar spine.

There is a March 2005 treatment record detailing the Veteran's lower back problems.  He was diagnosed with degenerative joint disease of the lumbar spine, with left sciatic and significant muscle spasm pain.  An April 2005 VA MRI showed a posterior lateral mildly compressive discal extrusion on the left compressing traversing left S1 nerve root.  

He had another VA spine examination in August 2005.  There, the Veteran stated he had chronic pain in his back which worse worsened with activity.  He stated he also suffered from stiffness and a lack of mobility.  There were periods of flare-ups of pain, but he could not identify what caused them.  He stated that the pain sometimes interrupted his work as an automobile salesman.  The examiner stated the Veteran was unable to play golf or do recreational walking.  After work, he would usually go home, attach a TENS unit and take Methadone.  On examination, the Veteran walked slowly with slight forward flexion but no actual limp.  There was a flattening of the dorsal curve and tenderness in the parasternal area in the lumbar spine.  His range of motion was as follows: forward flexion to 45 degrees; lateral flexion to 15 degrees bilaterally; extension to 10 degrees; and rotation to 20 degrees bilaterally.  There was diminished sensation on the lateral aspect of the left leg.  There was rigidity of the lower back when he walked across the room.  He was unable to perform repetitive movement testing for the lower back.  His final diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine with limited motion.  

The August 2005 examiner submitted an addendum statement in February 2006.  The addendum stated that the Veteran did not experience incapacitating symptoms such that he had bedrest prescribed by a physician over the previous year.  The Veteran did report having "incapacitating episodes" that required him to remain home in modified bedrest for a day or so.  The examiner continued that "the amount of functional loss after repetitive movement expressed in degrees cannot be determined without resorting to mere speculation."  He also reiterated that repetitive movement testing was not performed because the Veteran could not do it. 

There is a private record from 2006 and 2007 detailing the Veteran's chronic low back pain and the treatment that was prescribed, including pain killers.  MRIs continued to show degenerative disc disease and fissuring.  

The Veteran submitted multiple private treatment records from Germany beginning in 2008 and last through 2012.  These records showed a disc protrusion with nerve-root compression syndrome at L4/L5, L5/S1 levels.  They also showed sacroiliac joint arthrosis, spondylarthrosis, and osteoarthritis all associated with the lumbar spine.  

A disability benefits questionnaire (DBQ) for the thoracolumbar spine was filled out in October 2013.  The diagnosis of osteoarthritis of the lumbar spine resulting in painful range of motion was noted.  The examiner noted that the Veteran continued to experience pain in his lumbar spine, but denied that there were any flare-ups.  His range of motion measurements were as follows: flexion to 45 degrees with painful motion at 40 degrees; extension to 15 degrees with painful motion at 10 degrees; right lateral flexion to 20 degrees with painful motion at 15 degrees; left lateral flexion to 15 degrees with painful motion at 10 degrees; right lateral rotation to 25 degrees with painful motion at 20 degrees; and left lateral rotation to 20 degrees with panful motion at 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions and his range of motion measurements did not change.  The examiner denied that there was any additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  There was functional loss and/or impairment in the form of less movement than normal and pain on movement.  The examiner further indicated pain could significantly limit functional ability when the joint was used over a period of time.  However, the examiner was unable to indicate how much additional limitation due to pain, weakness, fatigability, or incoordination without resorting to mere speculation because "the Veteran was unable to replicate additional ROM loss due to pain during [the] exam."  The examiner denied there was guarding or muscle spasm present.  Muscle strength and sensory testing both yielded normal results.  A sensory exam showed decreased sensation in the left leg.  The examiner denied there was any IVDS.  Finally, the examiner indicated that there thoracolumbar spine condition impacted the Veteran's ability to work in that he was limited to lifting 10 pounds four repetitions, limited to walking 200 meters at one time, limited to walking 800 meters in an eight hour day, limited to 30 minutes of standing at a time, and limited to standing two hours in a full day.  

After review of the relevant evidence, the Board must deny the Veteran's claim for a higher rating for his lumbar spine.  At worst, his forward flexion was shown to be limited to 40 degrees, even when taking into account the DeLuca criteria of functional impairment.  Under the new General Formula, this would not avail the Veteran to a higher 40 percent rating, which requires forward flexion limited to 30 degrees or less.  While the Veteran may experience flare-ups, as reported at the April 2004 and August 2005 VA examinations, the evidence does not show that his overall level of disability even when taking them into consideration is worse than the 20 percent evaluation already assigned.  His symptoms and functional impairment, including pain, are expected concomitants of the criteria upon which the 20 percent rating has been assigned.  

Similarly, the Veteran is not warranted a higher rating under the old applicable DCs of 38 C.F.R. § 4.71a (2002).  He has never been diagnosed with a severe lumbosacral strain, thus a 40 percent rating under DC 5295 is not warranted.  And similarly as above, he is not warranted a 40 percent rating for severe limitation of motion of the lumbar spine under DC 5292 as the Board concludes his lumbar spine does not cause the requisite severe limitation of motion.  Instead, it finds his limitation of motion of this spinal segment to be "moderate," as his forward flexion was at worst limited to 40 degrees.  When considering this and all other range of motion measurements of record, the Veteran consistently was able to approach or meet the halfway point for each measurement; therefore this cannot be labeled "severe" under the prior regulations.  

Finally, the evidence of record does not show that the Veteran has ever experienced either IVDS or ankylosis of his lumbar spine; therefore he is not warranted a higher rating based on these conditions under either the old or new rating criteria.  

To the extent that the Veteran has provided lay statements about his increased pain and other symptoms associated with his lower back, the Board is sympathetic to his complaints; however the most weight is given to the objective medical evidence of record.  

Based on the foregoing, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 20 percent for his service-connected lumbar spine disability at any point since filing his claim in August 2003.  Accordingly, this claim is denied.  

Turning now to the Veteran's claim concerning his cervical spine, the Board notes that this condition started out rated as 10 percent under the old DC 5290.  Effective October 23, 2013, this rating was increased to 30 percent under the revised DC 5242.  The Veteran has variously alleged that his cervical spine condition causes him constant pain that severely impacts his quality of life and therefore, is warranted higher ratings.  

The old DC 5290 provided a 10 percent rating for slight limitation of motion of the cervical spine; a 20 percent rating for moderate limitation of motion; and a 30 percent rating for severe limitation of motion.  

Additionally, under the new General Formula, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, warrants a 20 percent rating; forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine warrants a 30 percent rating; and unfavorable ankylosis of the entire cervical spine warrants 40 percent rating.  

Normal ranges of motion of the cervical spine are as follows: flexion to 45 degrees, extension to 45 degrees, lateral flexion from 0 to 45 degrees bilaterally, and rotation from 0 to 80 degrees bilaterally. 38 C.F.R. § 4.71a, Plate V (2014).

At the Veteran's April 2004 VA spine examination, he complained of pain in the cervical spine, specifically around the base of the neck.  The pain was worse with bending or moving the neck.  The Veteran reported taking several pain killers for the pain.  He reported experiencing flare-ups of pain in the neck, which would limit motion and last for several days.  This would result from sudden unexpected movement.  The Veteran further reported that during a flare-up, he had considerable additional limitation of motion or functional impairment.  However in this regard, the neck was described as less severe of a problem than the lower back, but he did report a marked limitation of motion and increased pain.  The Veteran stated he could not do much of anything during these flare-ups.  He further reported that the pain caused him to avoid activities that would aggravate his condition, such as heavy physical work and sports activity.  On examination, it was not outwardly apparently that the Veteran had a neck problem.  His cervical spine range of motion was as follows: forward flexion to 45 degrees; extension to 45 degrees; right lateral flexion to 30 degrees; and rotation to 70 degrees bilaterally.  The examiner did not provide a measurement for left lateral flexion.  The examiner stated that there was some pain at the extreme of each of these movements-at the end of the range of motion activity.  However there was no additional limitation.  The final diagnosis was degenerative arthritis of the cervical spine.

At his second VA spine examination in August 2005, the Veteran described pain in his neck that radiated into the shoulder area that he claimed caused limitation of motion.  He reported using painkillers for treatment, including Methadone.  In terms of flare-ups, the Veteran reported sometimes the pain would intensify for reasons unknown.  He denied that he missed work because of the condition, but did state that it would cause him to have to take breaks at work as an automobile salesman.  The examiner stated that the Veteran was more incapacitated than he was one year prior.  The Veteran could no longer play golf or do recreational walking.  After work, he reported having to return home, lie down, and attach a TENS unit while periodically taking Methadone.  On examination, the Veteran walked slowly with slight forward flexion, but did not have an actual limp.  The examiner stated that on observation, the Veteran had normal mobility of the neck without any evidence of stiffness or pain.  There was some resistance of passive movement.  His passive range of motion measurements were as follows: forward flexion to 45 degrees; extension to 45 degrees; lateral flexion to 10-15 degrees bilaterally; and rotation to 60-70 degrees bilaterally.  His active range of motion measurements were as follows: forward flexion to 40 degrees; extension to 40 degrees; lateral flexion to 10 degrees bilaterally; and rotation to 45 degrees bilaterally.  The examiner stated that the Veteran "could not look straight up at the ceiling." The Veteran was able to do some repetitive movement of the neck, but this was limited by stiffness and discomfort.  The final diagnosis was degenerative disc disease of the cervical spine.  

The August 2005 VA examiner provided an addendum letter in February 2006.  The examiner stated that the Veteran had never had such incapacitating symptoms that he had bedrest prescribed by a physician.  However the Veteran did self-report incapacitating episodes that he self-treated with modified bedrest for a day or so.  The examiner stated that the Veteran was able to do repetitive movement testing for the cervical spine, but any additional functional loss was difficult to express in degrees.  The Veteran "appeared quite stiff" and was having difficulty.  The examiner said the exact amount could not be determined without resorting to mere speculation, but that it appeared to be some additional impairment in moving his neck back and forth.  

The Veteran submitted multiple private treatment records from Germany beginning in 2008 and last through 2012.  These records show an intervertebral disc protrusion at the C3/C4 and C5/C6 levels with associated numbness in the left arm.  A January 2009 treatment note assesses cervical radiculopathy at the C7 nerve root.  A July 2008 treatment note shows a subcutaneous sebaceous cyst at the C4 level.  There was also minimal anterolisthesis of C6, multilevel degenerative disc disease and facet arthropathy, and bilateral foraminal stenosis at the C3/C4 and C5/C6 levels.  An August 2008 letter of surgical decision indicates that the Veteran was scheduled for an endoprosthetic realignment and repair of highly degenerated C3/C4 and C5/C6 levels, with artificial disc replacement.  This record states that pain and numbness made everyday activities extremely difficult.  A January 2012 letter by a private physician stated that the Veteran had spinal disc herniation at the C3/C4 and C5/C6 levels with intermittent dysesthesia.  A November 2012 MRI report again showed sic herniation at the C3/C4 and C5/C6 levels as well as a subcutaneous encapsulated cystic structure at C5/C6.  

A DBQ was filled out for the cervical spine in October 2013.  His past diagnoses of degenerative disc disease with osteoarthritis of the cervical spine and radiculopathy involving the left upper extremity were noted.  The Veteran reported continued pain in his neck.  The examiner denied there were any flare-ups.  The pain was described as "continuous."  On examination, the Veteran's range of motion measurements were as follows: forward flexion to 15 degrees with pain at 10 degrees; extension to 10 degrees with pain at 5 degrees; right lateral flexion to 10 degrees with pain at 10 degrees; left lateral flexion to 25 degrees with pain at 20 degrees; right lateral rotation to 20 degrees with pain at 15 degrees; left lateral rotation to 30 degrees with pain at 25 degrees.  The Veteran was able to perform repetitive use testing and his results were largely the same except for right lateral flexion increasing to 15 degrees and left lateral flexion decreasing to 20 degrees.  The examiner indicated that the cervical spine had additional limitation in range of motion following repetitive use testing as well as functional loss and/or functional impairment in the form of less movement than normal and pain on movement.  Further, the examiner indicated that pain significantly limited functional ability during flare-ups to the tune of five degrees of left lateral flexion.  Muscle strength, Muscle strength and reflex testing were normal, while he had decreased sensation in the upper left extremity.  The examiner denied there was any IVDS in the cervical spine.  The Veteran's regular use of a cervical traction device was noted.  Finally, the examiner denied that the cervical spine condition impacted the Veteran's ability to work.  

After review of the above evidence, the Board must deny the Veteran's claim for a rating higher than 10 percent prior to the August 2005 VA examination for his cervical spine condition.  It cannot be said that the evidence shows he had "moderate" or "severe" limitation of motion during this time based on the objective medical evidence of record on which the Board places the most weight.  At the April 2004 examination, the Veteran's range of motion measurements were largely normal outside of a 15 degree loss of lateral flexion and a 10 degree loss in rotation, while the flexion and extension measurements were normal.  The Board concludes that under the old code, "slight" limitation of movement encompasses these symptoms, even when accounting for the additional functional limitations caused by pain and stiffness, as the examiner denied that this resulted in any actual limitation of motion.  Furthermore, he is not warranted a higher rating under the new General Formula either.  His forward flexion was not less than 30 degrees and her combined range of motion was not less than or equal to 170 degrees.  This is also true when accounting for functional impairment, as this did not cause him additional limitation of motion.  The symptoms and functional impairment, including pain, are expected concomitants of the criteria upon which the 10 percent rating has been assigned.  

As of August 29, 2005, the Board is granting the Veteran a higher 20 percent rating under the old DC 5290 for "moderate" limitation of motion of his cervical spine.  That examination showed that he had lateral flexion limited to 10 degrees and rotation limited to 45 degrees, both bilaterally.  The Board concludes that "moderate" limitation of motion better encompasses these symptoms than the "slight" designation.  However, he is not warranted a higher 30 percent rating, as his flexion and extension were largely normal.  The Board also concludes that the "moderate" distinction fully encompasses any additional limitation of motion due to functional impairment under DeLuca, which the examiner classified as "some" additional limitation in his addendum letter.  The Board has also considered whether the Veteran is warranted a rating higher than 20 percent under the new General Formula; however he has never shown his forward flexion of the cervical spine to be 15 degrees or less.  

As of October 23, 2013, the date of the last DBQ of record, the Veteran has a 30 percent rating for his cervical spine under the new General Formula.  As he has never been diagnosed with a vertebra fracture or ankylosis, he is not warranted a rating higher than this using either the old code or the new General Formula.  Furthermore, he has never been diagnosed with IVDS of the cervical spine for which he was prescribed bedrest, thus a higher rating under the alternative Formula for Rating IVDS is inapplicable.  

In summary, the Board is granting the Veteran a higher 20 percent rating, but not one higher, for his cervical spine condition effective August 29, 2005.  He is not warranted a rating higher than 30 percent for this condition since October 23, 2013.  

II. Hiatal Hernia

The Veteran's hiatal hernia with Barrett's esophagitis and GERD is rated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7346.  He contends that he is warranted a higher rating.  He has alleged that he suffers from daily nausea that interrupts his sleep as a result of this condition.

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110 - 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114, DC 7346.

"Hematemesis" is defined as vomiting of blood.  See Stedman's Medical Dictionary, 27th ed., 2000, at 796).  "Melena" is defined as passage of dark-colored, tarry stools, due to the presence of blood altered by the intestinal juices.  Id. at 1084.  "Pyrosis" is defined as substernal pain or burning sensation, usually associated with regurgitation of acid-peptic gastric juice into the esophagus.  Id. at 1494. "Dysphagia" is difficulty in swallowing.  Id. at 554.

The Veteran underwent a VA examination in April 2004 for his known hiatal hernia.  The examiner stated he had reflux symptoms.  He denied there was any dysphagia, hematemesis, or melena.  There was "some chest pain."  The examiner noted night time reflux and heartburn, which caused him to sleep with his head elevated.  The Veteran self-treated with over-the-counter medication.  The examiner stated that his health was good, with no anemia.  His nutritional status was also good, with stable weight and a normal abdominal exam.  The final diagnosis was hiatal hernia with reflux (GERD).  

He had a second examination in August 2005.  There, he stated he had GERD symptoms for the 10 previous years.  There was no dysphagia, hematemesis, or melena.  There was some chest pain and heartburn which could wake him at night.  He also occasionally woke with reflux, coughing, and "strangling."  However his symptoms had improved since he had been on Ranitidine.  There was reflux and regurgitation.  There was also some nausea or vomiting: he reported four episodes in the previous two months.  The examiner thought his use of Methadone might contribute to this.  The examiner stated in conclusion that the Veteran suffered periodic significant symptoms and sometimes had to treat heartburn with Maalox.  There was some epigastric tenderness, but his nutritional status and general state of health were both good.  His final diagnosis was GERD.  

Private treatment records beginning in 2008 from Germany provided the Veteran with diagnoses of cardia-gastritis and esophagitis.  An esophageal gastroduodenoscopy was performed in June 2010, from which a physician formed a suspicion of Barrett's mucosa in the esophageal/cardial junction.  There was no hiatal hernia or reflux esophagitis.  In July 2010, there was esophagitis with hyperemia and basal cell hyperplasia of the squamous epithelium of the distal esophagus, as well as focal Barrett's metaplasia.  

The Veteran had a DBQ filled out for hiatal hernia and GERD in October 2013.  The report noted both of these diagnoses, as well as Barrett's esophagitis.  The examiner also noted the Veteran's nausea and regurgitation symptoms.  He marked that the treatment plan included taking continuous medication.  In the symptoms section of the report, the examiner indicated that he suffered from persistently recurrent epigastric distress as well as reflux, at a frequency of four or more times per year, each lasting less than a day in duration.  The examiner further indicated the Veteran suffered from: recurrent nausea and vomiting, each four or more times per year, lasting less than a day.  The examiner indicated that the Veteran had an upper endoscopy performed in 2011 that showed the Barret esophagitis.  The examiner stated that the Barrett's esophagus was a known progression of the Veteran's GERD.  Finally, the examiner stated that the esophageal conditions impacted his work as the daily nausea and vomiting interrupted his concentration.  

After review of the above evidence, the Board concludes that the Veteran is not warranted a rating higher than 10 percent for the hiatal hernia.  None of the medical evidence has indicated that the Veteran suffers from persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation as a result of his esophageal conditions, which represents the criteria for the higher 30 percent rating.  Every VA examination of record denied that the Veteran possessed dysphagia and pyrosis, and while he does vomit, he has not been shown to suffer from regurgitation that causes persistently recurrent epigastric distress.  Furthermore, he is not warranted the highest 60 percent rating because while he does suffer from pain and vomiting, he has not shown to suffer from material weight loss, hematemesis, or melena as a result.  In fact, every examiner of record denied that there was any hematemesis or melena present.  Additionally, the April 2004 and August 2005 examiners commented that the Veteran's health and nutrition was good overall.  Thus, the Board concludes that the current 10 percent rating best encapsulates the Veteran's symptoms for the entire appellate period.  

III. Hepatitis C

The Veteran's hepatitis C with early cirrhosis was rated as 30 percent disabling prior to October 23, 2013, and 60 percent disabling since that time, pursuant to 38 C.F.R. § 4.114, DC 7312-7354.  He contends that he is warranted even higher ratings.  He has variously stated that the hepatitis C and the cirrhosis have severely affected the quality of his life, as he can no longer drink alcohol, donate blood, or have unprotected sex.  He has further stated the conditions cause him the following: nausea, vomiting, weight loss, malaise, sleeplessness, abdominal pain, upper right quadrant pain, and headaches.  

Section 4.114 dictates that a single evaluation will be assigned under the DC which reflects the predominant disability picture.  

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  38 C.F.R. § 4.114, DC 7312.

Diagnostic Code 7354 provides ratings for hepatitis C.  Under this code, a 40 percent rating is provided where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is provided where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Finally, near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) is rated 100 percent disabling.  The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114 (2014).

The Veteran underwent a digestive conditions VA examination in April 2004.  The examiner noted the Veteran's chronic hepatitis C.  The Veteran alleged that he had cirrhosis of the liver that was associated with the hepatitis.  The Veteran denied that there was any vomiting or hematemesis.  He also indicated that he was not on any current medication or that he suffered from abdominal pain.  He did state that he got fatigued very easily, which was a major problem for him and forced him to nap.  Upon physical examination, there were no ascites and his weight was stable.  The liver was not enlarged, but there was mild tenderness in the epigastrium.  Muscle strength was good and there was no wasting.  There was no overt sign of liver disease such as palmar erythema or spider angiomata.  The final diagnosis was hepatitis C with cirrhosis.  

There is a May 2005 VA treatment note concerning the Veteran's hepatitis C.  It indicates that the Veteran denied any complaints except for daily fatigue.  

He had a second VA examination in August 2005.  The Veteran's history with chronic hepatitis C was recorded.  The examiner noted that he was scheduled for treatment with PEG Interferon and Ribavirin.  The examiner stated that the Veteran had fluctuating liver function tests that were more elevated over the last year.  There was some vomiting, but no hematemesis or melena.  There was right upper quadrant abdominal pain which was described as constant.  There was no actual colic.  Fatigue continued to be a major problem and was described as chronic.  His fatigue level was the same as the prior year.  The examiner stated that the Veteran possessed chronic liver disease.  Upon physical examination, the liver was not enlarged and there were no findings that suggested chronic liver disease.  Musculature was good and there was no wasting or spider angioma.  His final diagnosis was chronic hepatitis with cirrhosis.  

There is a March 2006 private treatment record concerning hepatitis C that states the Veteran had lost some weight.  A September 2007 note states that there was "some progression" with the hepatitis C as a result of medication that caused nausea, chills, aches, and vomiting.  An October 2007 private note states that two medications the Veteran used to treat his hepatitis C caused him nausea, vomiting, and diarrhea, but that he was asymptomatic once he stopped this course of treatment.  A June 2010 treatment record from Germany states that the Veteran had nausea and occasional right upper abdomen pain associated with his hepatitis C.  It also states that he had lost 10 kilograms of weight over the previous five years and suffered from an increased impairment of concentration, especially after meals.  There was no jaundice or enema.  Testing revealed diminished elasticity of the liver consistent with possible cirrhosis.  A later December 2011 record indicated that he had fatigue, exhaustion, and malaise associated with the hepatitis C.  An accompanying ultrasound report showed damage to hepatic parenchyma without assured signs of cirrhosis without ascites.  

A hepatitis, cirrhosis, and other liver conditions DBQ was filled out in October 2013.  The Veteran's past hepatitis C and cirrhosis diagnoses were noted.  The examiner denied that the Veteran needed continuous medication for control of his liver conditions.  In the hepatitis section, the examiner marked that the Veteran had the following signs or symptoms attributable to the chronic liver condition: daily fatigue, daily malaise, daily nausea, daily vomiting, weight loss, and hepatomegaly.  The weight loss was listed as 30 pounds since 2009, meaning it was sustained for three months or longer.  The examiner further marked that the Veteran had incapacitating episodes due to the liver conditions; he marked that there was a total duration of less than one week of these events in the previous 12 months.  In the cirrhosis section of the report, the examiner marked that the Veteran had the following signs or symptoms: daily weakness, near-constant and debilitating abdominal pain, near-constant and debilitating malaise, and the same weight loss as recorded in the hepatitis section.  The report further records several laboratory testing results regarding the liver.  In conclusion, the examiner restated that the liver conditions impacted his ability to work in that fatigue, weakness, and pain affected the Veteran's concentration and performance at work.  

As a preliminary matter, the Board concludes that the Veteran is not warranted a rating higher than 60 percent for hepatitis C for any period on appeal.  First, considering the rating criteria for cirrhosis found in DC 7312, the medical evidence does not show he has ever had two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, which represents the criteria for a higher 70 percent rating.  Additionally, the medical evidence does not show "persistent jaundice", one of the requirements for a 100 percent rating.  

While a higher 100 percent rating is available for hepatitis C  under DC 7354 when there is "near-constant debilitating symptoms" and the October 2013 examiner marked that there was near-constant and debilitating abdominal pain and malaise, this was associated with the cirrhosis.  The examiner did not indicate that the hepatitis C itself had near-constant and debilitating symptoms.  Thus, a 100 percent rating under DC 7354 is also inapplicable.  

The remaining question is whether he is warranted a rating higher than 30 percent prior to October 23, 2013.  The Board first concludes that he is not warranted a rating higher than 30 percent for this earlier period under DC 7312.  Again, the medical evidence has never shown that the Veteran's cirrhosis resulted in any episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  Additionally, he has never exhibited persistent jaundice.  Thus a higher rating is not warranted for the cirrhosis.  

Next, the Veteran is not warranted a higher rating for this early period under DC 7354.  Both the 40 percent and 60 percent ratings under this code contemplate "daily fatigue, malaise, and anorexia" or, alternatively, incapacitating episodes.  As the Veteran has never been showed to suffer from anorexia at any point during the appellate period, he is not warranted a higher rating under this first option.  The use of "and" signals that all three of these symptoms are a requirement for the higher rating.  The Board is cognizant that the RO awarded the Veteran his current 60 percent rating based on symptoms fatigue, hepatomegaly, malaise, weight loss, and vomiting, without regard to the absence of anorexia; however it is not interested in lowering the Veteran's rating here.  

Finally, he is not warranted a higher rating based upon incapacitating episodes because he has not shown that he has ever had these for a total duration of four weeks in a 12 month period.  The medical evidence does not indicate that his hepatitis symptoms precipitated the need for bedrest and treatment by a physician until the October 2013 VA examination.  While the Veteran did of course have symptoms, neither of the VA examinations of record, or any of the treatment records, indicated that there were incapacitating episodes associated with these symptoms during this earlier period.  

In summary, the Veteran is not warranted a rating higher than 30 percent for his hepatitis C with cirrhosis prior to October 23, 2013; nor is he warranted one higher than 60 percent since.  

IV. Extraschedular

The Board has also considered whether the Veteran's claims for higher ratings should be remanded to be referred for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

In this case, the Board finds that remand for referral for extraschedular consideration is not warranted for any of the Veteran's claims.  The Board finds that the applicable rating criteria fully contemplate the Veteran's back, hiatal hernia, and hepatitis C disabilities.  Specifically regarding his lumbar and cervical spine conditions, the Board concludes his pain, numbness, limitation of motion, intermittent spasms, fatigue, and interference with standing and walking are all contemplated by the General Formula, especially when considering DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  His hiatal hernia with GERD and Barret's esophagus, represented by symptoms of chest pain, reflux, heartburn, coughing, nausea, and some regurgitation, is fully contemplated by DC 7346.  Finally, his hepatitis C with cirrhosis symptoms, including nausea, vomiting, weight loss, fatigue, and right upper quadrant pain are fully contemplated by DC 7354, as hepatitis C is the predominant disability.  

Accordingly, a comparison of the Veteran's disabilities with the applicable schedular criteria shows that they do not present such an exceptional or unusual disability picture as to render the schedular criteria inadequate for evaluating these disabilities.  See Thun, 22 Vet. App. at 114.  As such, in the absence of this threshold finding, there is no need to go on to the second step of the inquiry and consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.


ORDER

Entitlement to a rating higher than 20 percent for a lumbar spine conditionis denied.

Entitlement to a 20 percent rating, but not one higher, for a cervical spine condition is granted effective August 29, 2005; entitlement to a rating higher than 30 percent since October 23, 2013 is denied.

Entitlement to a rating higher than 10 percent for hiatal hernia with GERD is denied.

Entitlement to a rating higher than 30 percent prior to October 23, 2013, and one higher than 60 percent since, for hepatitis C with cirrhosis is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


